Citation Nr: 1747552	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  07-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), for the periods dated from August 1, 2004 to May 13, 2007; July 1, 2007 to May 23, 2010; and since August 1, 2010.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

J. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1963 to October 1968.

This appeal arises from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for posttraumatic stress disorder (PTSD), and assigned a 30 percent rating effective June 23, 2004.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Cleveland, Ohio.  

During the pendency of the appeal, the RO granted temporary total ratings based on three periods of hospitalization for PTSD.  By a May 2007 rating decision, the RO assigned a 100 percent rating for hospitalization in excess of 21 days for PTSD.  The assigned temporary total rating was effective June 23, 2004.  Effective August 1, 2004, the Veteran's PTSD was rated as 30 percent disabling.  

In September 2007, the RO assigned another temporary total rating based on the Veteran's period of hospitalization for PTSD, effective May 14, 2007.  The 30 percent rating was reinstated effective July 1, 2007.  Finally, by an October 2010 rating decision, the RO assigned another temporary total rating for a period of hospitalization for PTSD, effective May 24, 2010.  Effective August 1, 2010, the 30 percent rating was reinstated.  Based upon these procedural developments, the issue on appeal has been recharacterized to ensure that all applicable rating periods are addressed.

The case was before the Board May 2011.  The Board determined that an additional claim for TDIU was inextricably intertwined with the issue of an increased rating for psychiatric disorder, and assumed appellate jurisdiction over that matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the entire appeal for further evidentiary development.  The case subsequently returned for appellate disposition.  
The issue of a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, PTSD causes occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are met to establish an initial 50 percent rating for PTSD for time period from August 1, 2004 to May 13, 2007; July 1, 2007 to May 23, 2010; and since August 1, 2010.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126; 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Rating for Service-connected Psychiatric Disorder

A. Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
 
This claim is for a higher initial rating, since the June 23, 2004 effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

According to VA's General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. §  4.130.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 55 at worst, to 74 at best.  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 71 and 80 are assigned when if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

B. Factual Background

The Board will consider all evidence from the June 23, 2004 effective date of service connection for PTSD onwards.    

The January 2005 letter from an employer states that the Veteran was hired as a company technical director in the 1990s, and within a short period of time, it became evident that his memory span was very short and he could not maintain a development of any duration without becoming confused and losing focus.  Often the Veteran did not recall something from a conversation a few hours prior.  The Veteran would at times completely lose track of continuing projects.  He was going to receive a lower technical grade in his job, which would hopefully allow him to pursue more intensive therapy from his VA treatment providers. 

On VA examination in January 2005, the Veteran indicated having worked at the same job as a chemist since 1997.  This was his longest job.  He had been married since 1989.  He stated only he and his wife lived in the home.  He did drive however he stated that his wife drove him to the examination, because she was somewhat concerned about his ability.  The Veteran entered the inpatient PTSD program in May 2004 and was discharged July 2004.  He stated that this experience was "very good."  The Veteran continued to get his medication through the VA and he attended an outpatient group once a week.  He received his antidepressant Celexa by way of his private family physician.  The Veteran stated that prior to the PTSD program, he was treated by a private psychiatrist.  The primary symptoms were difficulty with his sleep and recurrent nightmares as well as intrusive thoughts about what he experienced in Vietnam.  

The Veteran had a history of 16 jobs.  He stated that he did not get along well with others or he would get frustrated and quit about 50 percent of the time, or get fired.  He stated that his current work situation was cooperative.   He stated that his relationship with current wife was that they fought.  He did not have much to do with his children from a prior relationship.  His only social relationships were sending cards to friends.  For enjoyment, he tried to develop a method to generate gas from organic material.  There was a remote history of having once contemplated suicide, no attempt.  He described an average day as including physical exercise, going to work, returning home, and working on some projects.  

Mental status examination indicated the Veteran was casually dressed.  He appeared younger than his stated age.  He did not display any impairment of his thought process or ability to communicate, and provided a detailed history.  He did not endorse delusions, hallucinations, and suicidal or homicidal ideation.  He stated sometimes he would throw out that idea of harm or self-harm if arguing with his wife, just as a "ploy."  He was able to maintain activities of daily living.  He was oriented to person, place and time.  He was able to recall three of three immediately, and mostly complete other memory exercises.  Long-term memory was intact.  The Veteran's speech was soft.  He endorsed periods of anxiety in crowds.  He got nervous, especially if somebody was "breathing down my back."  This kept him from being social because he did not like to talk to people.  He did report that he worried about others' impression of him.  The Veteran's history of some difficulty with job performance, with being able to concentrate, was indicated.  He endorsed being depressed frequently.  He stated "there does not seem to be much reason for being happy."  The stated that frequency of this was probably every day.  He stated that accompanying this lowering of mood was feeling stressed with a decreased appetite.  He did endorse symptoms consistent with mania and he stated sometimes felt like he perceived himself somewhat, as "invincible."  He reported history of racing thoughts and at one point went three weeks without sleep.  This was just before he entered the PTSD program.  He also endorsed irritability during this period as well as hyper-religiosity but no hypersexuality.  He reported that frequency of these experience was that I would through almost "three-year cycles."  If he did not do something he would be a "mess."  At start of symptoms, he became more impulsive and would "lose my training" and become more irritable.  He also stated that eventually more nightmares about events from service would be noticed.  He described having had some distance from his wife.   

The Veteran endorsed symptoms related to PTSD, stating that he had intrusive recollections, recurrent distressing dreams, nightmares, flashbacks.  He did not display any other physiological reactivity.  He would avoid conversations associated with his military experiences and he would only discuss this when people asked and he would say very little.  He endorsed efforts to avoid activities which might arouse recollections of the trauma.  He stated that he tried to decrease his exposure to reminders of service and avoided war movies.  He endorsed decreased interest in significant activities.  He endorsed feeling detached from others except his wife.  He did not endorse much contact with his siblings or his children.  He displayed a rather blunted degree of affect.  He was not very hopeful about the future.  He stated he mood typically improved during the summer and he was concerned at this point that his mood may decrease because he was being demoted from technical director in his job at the time.  

He stated again that his sleep had improved.  He stated he was irritable.  He endorsed difficulty with concentration however this was not noted objectively and he described himself as being distracted very easily.  However during this evaluation he stayed on task and again gave notable detail to his descriptions.  He endorsed hypervigilance and reported it was probably from military training.  He also endorsed an exaggerated startle response.  The diagnostic impression was PTSD, and bipolar disorder not otherwise specified (NOS).  The Global Assessment of Functioning (GAF) score was 65 to 70 related to PTSD, indicating some mild symptoms.  A combined GAF regarding the bipolar disorder, NOS plus PTSD equaled 55 to 60.  The Veteran was considered to possess the insight and judgment which rendered him capable of managing his finances.  

The Veteran's statements indicated having had intrusive recollections impacting concentration at work, distressing dreams of these events (becoming less frequent), flashbacks almost daily, avoidance of conversations associated with the trauma, avoidance of activities that would arouse recollections of the trauma.  He provided some conflicting information regarding performance at work in terms of indicating that he give directions to or communicated with co-workers frequently in order to be effective.  The Veteran also did not appear to have difficulty with his memory or concentration during this evaluation and gave significant detail of events from service.  Overall, the Veteran would be expected to experience a moderate impact on his social and occupational functioning secondary to the symptoms of posttraumatic stress disorder.   The Veteran also endorsed symptoms of mood instability and this included periods of depression which he described as rather persistent but also involving some seasonal component.  

In VA Medical Center (VAMC) from August 2004, the Veteran described existing symptoms of nightmares, flashbacks, intrusive thoughts, effort needed to avoid thoughts and feelings associated with the trauma, avoiding situations that reminded him of the trauma, having difficulty with relationships, being emotionally detached from others, difficulties sleeping, problem with anger outbursts, increased startle response.  After residential treatment that year he had noticed improvement in nightmares, intrusive thoughts, flashbacks, less avoidance of thoughts or feelings about trauma, less irritability, sleep improved, startle mildly improved.  The Veteran denied significant dysphoria or anhedonia recently.  No significant periods of elevated, expansive or irritable mood.  He believed current medications and residential PTSD unit had helped with his symptoms.  

Mental status examination indicated the Veteran was well groomed, well-oriented, pleasant and cooperative, and no psychomotor abnormality.  Speech was normal rate and tone.  Mood was "pretty good."  Affect was full range and appropriate.  His thought process was organized.  He denied suicidal or homicidal ideation.  No delusions or audio or visual hallucination were noted.  Insight was limited/good; his judgment was good.  The diagnosis was PTSD, chronic; major depressive disorder, recurrent, provisional; rule out bipolar disorder, not otherwise specified.  A GAF score was 55 to 60 was assigned, indicating moderate symptoms.  The Veteran at that time noted significant improvement in the symptoms of PTSD.  He denied having mood symptoms.  He noted that a prior psychiatrist had tried him on lithium for suspected bipolar disorder, but later determined that the Veteran did not have this.  Subsequent psychotherapy records for that year indicate that the Veteran had marital issues.  

A March 2005 statement from his spouse indicates the Veteran had symptoms of extreme mood swings, distorted thinking, twice weekly panic attacks, lack of affection or empathy.  There were financial challenges and they had to move a lot over the previous several years.  

A June 2005 VAMC counseling record indicated there was no ongoing violence between the Veteran and his spouse, there were rapidly escalating arguments that ensued between them the couple was motivated to bring to a stop.  The Veteran discussed some relationship difficulties he had from ever since his military service.  The partners were allied towards learning better communication strategies.  The diagnosis was PTSD; and partner relational problem.   

During an April 2006 consult the Veteran indicated arguments with his wife, wanting to keep his job at least part time because of the psychological benefit it gave him.  The assessment was PTSD; major depression.  

In March 2007 correspondence, the Veteran described problems at work, he had panic attacks related to job assignments, and he and his wife were arguing to the point one of them would leave for periods at a time. 

The Veteran's spouse's March 2007 statement claims that the Veteran's condition had worsened considerably in the previous year, especially with relationship issues.  There were some precarious financial matters that had developed.  There were continuing arguments, and one of them would leave when it got bad.

At his March 2007 examination, the Veteran was well-groomed and appeared his stated age.  He gave notable detail in his responses.  There was no impairment of his thought processes or his ability to communicate.  His eye contact was good and there was no inappropriate behavior during the examination.  He denied suicidal or homicidal ideation.  He was able to maintain his own activities of daily living.  He was oriented to person, place and time although he looked at his watch to assist in recalling that the month was March.  He was able to recall three of three immediately.  He recalled two of three after five minutes.  Recall was good.  He did not endorse obsessive thinking or ritualistic behaviors although he stated sometimes "counting" but he did not notice any negative impact on his functioning.  His speech was normal in cadence and volume.  He did not endorse specific panic attacks but stated he did not like crowds.  He stated his mood at times as "I get sad" and he stated that this was related to looking back at his life and the personal accomplishments of others that he had known and he felt as though the question at hand was "what had he been doing with his life."  In terms of impulse control he said that he did buy some things at thrift stores which were useless to him but he did not endorse any significant financial impact by way of this behavior.  He stated that on average although he was able to fall asleep quickly he only obtained about three to four hours of sleep which was uninterrupted.  

In terms of criteria of re-experiencing the events from service he stated that he had distressing recollections almost every night at this point stating that whenever he saw the news this brought back memories from experiences in Vietnam.  He described having distressing dreams of the events about two nights per week.  He described flashbacks.  He did not display notable psychological distress when reviewing his military experiences but did display mild physiological reactivity by way of restlessness.  In terms of avoidance criteria he stated that he did avoid conversations associated with the trauma although he did occasionally discuss this with his son who was in the ROTC.  He stated that his experiences in Vietnam remained clear in his mind.  He did endorse decreased interest in significant activities.  He felt close to his wife and stated that he had one friend from high school whom he saw about twice a year otherwise his social contacts were limited and emotional involvement limited as well.  He displayed a restricted range of affect.  When asked what he saw in his life six months to a year from now he stated he would like to work on some things, maybe some future item to be invented.  He described difficulty with his sleep totaling about three to four hours of sleep per night.  His irritability level had been increasing lately and he stated that he had been arguing with his wife more and this was commented on in his recent notes when seen for mental health follow-up.  He stated that his ability to concentrate was best described as good.  He did endorse however hypervigilance and an exaggerated startle response.  

The diagnostic impression was PTSD with a GAF score of 55, indicating moderate symptoms.  As for summary of GAF score, although the Veteran did not endorse current suicidal or homicidal ideation or psychotic features he did endorse increasing difficulty with interactions based on irritability.  This had a notable impact on his relationship with his wife, described elsewhere in the record.  The Veteran also described a very poor sleep pattern obtaining about a total four hours of sleep per night.  He stated that again he was often awakened secondary to nightmares.  At times, he felt as though his hand was burning as he experienced an episode of burning his hand on a hot weapon.  He had noticed increasing difficulty and irritability with a subsequent negative impact on his interactions with his wife.  There was no other axis I diagnosis evidence during this examination.  There was no inappropriate behavior witnessed by the examiner.

By a July 2007 statement, the Veteran indicated that he had daily panic attacks, difficulty getting along with his spouse.

At his December 2009 VA examination, the Veteran reported a history of marital counseling and two residential admissions to the PTSD program, in 2004 and 2007.  He denied any instances of physical violence since his last examination.  As to mental status, he was casually groomed, pleasant and cooperative.  He was soft  spoken.  There were no delusions or hallucinations.  There was impairment of his communication skills.  His eye contact was good.  There was no inappropriate behavior witnessed.  He denied any suicidal or homicidal ideation.  Activities of daily living were overall felt to be quite good.  He was alert and oriented in all spheres.  Intellectual functioning was very good.  His memory was intact for immediate, recent, and remote.  He exhibited some mild psychomotor retardation.  He did report some periodic panic attacks.  He said that those would be triggered if he was unprepared for something or if he was late for an appointment.  He did appear mildly depressed overall, however, appeared fairly claim.  He reported sleeping about eight hours per night and feeling fairly well rested during the day.  The Veteran endorsed symptoms of hypersensitivity to loud noises, which significantly triggered flashbacks and emotional distress with him.  He hated being in crowded places especially if they were noisy.  He did endorse hypervigilance as well as hyperarousal.  There was no disillusionment or demoralization reported.  The diagnosis was PTSD.  The GAF score assigned was 55, indicating moderate symptoms.  

There were PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He had a known history of 12 years of gainful employment with his last company and was distraught about being forced into retirement.  The PTSD symptoms were severe enough to require continuous medications.  He did report some degree of social functioning.  

On examination in March 2012, the diagnoses indicated at the outset were PTSD and major depressive disorder.  The assigned GAF score was 60, indicating moderate symptoms.  Symptoms attributable to PTSD were recurrent and distressing recollections of the event; acting or feeling as if the traumatic event were recurring; efforts to avoid thoughts feelings or conversations associated with the trauma; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and exaggerated startle response.  

Symptoms due to major depressive disorder were depressed mood; loss of interest in activities; loss of energy; loss of appetite / weight gain; subjective concentration problems; and psychomotor retardation.  The estimated level of occupational and social impairment was: occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, which is contemplated by the 30 percent criteria.  

According to the examiner, it appeared that the majority of the Veteran's impairment was due to his major depressive disorder rather than his PTSD.  It appeared his PTSD was well-controlled with existing medications.  The focus of his individual psychotherapy had been centered on depressive symptoms and marital concerns.  The Veteran said his wife was his only friend he had left and he would take anger out on her.  He was friendly with a family member.  He enjoyed reading and walking.  

Since the last examination, he reported that he had not had any mental health treatment outside of the VA other than a marital therapist in the community at one point.  He felt that his current treatment through the VA was helping with sleep, nightmares, and mood but he also felt he needed to get back into the residential program.  He was being followed by a psychiatrist and was prescribed several medications.  He was also in individual psychotherapy with a psychology intern but his care was being transferred to another treatment provider due to the end of her rotation.  Since his last examination, the Veteran denied engaging in any physical fights or having any legal issues.  The symptoms that applied to the Veteran's diagnoses were depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships.  Other symptoms attributable to PTSD were loss of appetite, loss of energy, subjective difficulty concentrating, psychomotor retardation.  

The Veteran's affect was blunted.  He reported difficulty concentrating yet this was not noted during the evaluation and he was able to provide detailed descriptions. At another point in the evaluation, he stated he was good at focusing on things to the exclusion of other people and could concentrate on the task at hand.  It appeared he was getting an average amount of sleep with his medication but reported that were he not taking it, he would not be able to sleep.  He felt he was having nightmares and restless sleep because he would awaken to find the bed a mess but he did not remember the dreams or waking up.  While he endorsed having panic attacks, his description was not consistent with a panic attack.  He reported he was depressed and anxious about the possibility of not passing his certification test and the possibility of his wife leaving.  

In regard to differentiating between impairment caused by service-connected PTSD and any non-service connected psychiatric disorders, the opinion was that the Veteran did not endorse any current or past manic or hypomanic symptoms.  

The Veteran's PTSD symptoms were as follows; recurrent and distressing recollections of the event; acting or feeling as if the traumatic event were recurring; effort to avoid thoughts, feelings or conversations associated with the trauma; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and exaggerated startle response.  His symptoms of MDD were as follows: depressed mood; loss of interest in activities; loss of energy; loss of appetite/weight gain; subjective concentration problem; and psychomotor retardation.  It is the examiner's professional opinion that the majority of the Veteran's current impairment was due to his MDD rather than his PTSD.  It appeared his PTSD was well-controlled with his current medications and the bulk of the focus of treatment notes over the past year had been centered on marital  concerns, educational issues, depressive symptoms, and other psychosocial problems rather than PTSD specific symptoms.

Objectively on examination, there was no evidence of delusions or hallucinations. In addition, the examiner later noted "There is no impairment of thought process or communication" which contradicts the earlier statement that there is impairment of his communication skill.  The physician also was unable to locate in any other VA examinations or treatment records any indication of the Veteran having delusions, hallucinations, or impaired communication skills. 

It was the examiner's medical opinion that the Veteran was able to secure and maintain gainful employment in any capacity (sedentary, light physical, and heavy physical) when considering his service connected condition of PTSD alone.  The Veteran is a full-time college student earning a 3.9 grade point average.  The Veteran was able to perform day to day activities in a work setting at this point in time, though he reported reduced productivity when he was working (January 2009).  He had mild to moderate difficulty interacting appropriately with others in that he isolates himself and was irritable with his wife, yelling at her almost daily.  Impulse control appeared adequate.  His ability to accept supervision and criticism appeared adequate (e.g., the Veteran appeared to be open to feedback from the teacher who is supervising his student teaching)  Flexibility appeared mildly impaired as the Veteran was somewhat perfectionistic.  Concentration and memory were within normal limits though the Veteran reported that they were subjectively impaired. 

Thereafter, and several years later, a January 2015 letter was provided from the Veteran's spouse stating that the Veteran seemed to be in a downward spiral and the marriage along with it.  They had spent years seeing marriage counselors, to no avail.  Even at the counseling sessions he seemed to be somewhere else.  The Veteran reportedly felt sad and disconnected much of the time.  There seemed to be more and more distance between them.  Five years ago he reportedly lost interest in having an intimate relationship.  His distorted thinking from the PTSD was wreaking havoc in the marriage, especially his incessant "mind reading," which always evolved into an angry argument between the two of them.  The Veteran's spouse had finally become so overwhelmed that they had to separate. 

A January 2015 letter from the Veteran's stepdaughter indicates having witnessed the Veteran's PTSD worsening over a period of time.  As far as PTSD symptoms post service, it was recalled that the Veteran had recently planned to become a science teacher but was unable to complete the goal because of anxiety.  He had panic attacks, which went away somewhat after having doubled his anti-anxiety medication 6 months ago.  Even with this medication, he regularly had nightmares and night sweats so severe that he had to change the sheets in the middle of the night.  This trouble sleeping obviously interfered with his ability work and had also led to weight loss, in the last few years from 152 pounds down to 124.  

The letter from one of the Veteran's children described observing mood swings at times, difficulty keeping a job, and marital problems.  The Veteran described having increased flashbacks and sleeplessness.  

By his January 2015 statement the Veteran provided the following contentions in regard to severity of service-connected psychiatric disability.  He stated his GAF score was a sign of worsening [presently at 74, indicating the presence of symptoms, but are transient, although this technically represented an improvement under DSM-IV guidelines from some earlier statements of the score.]  He further stated, several months ago three of his medications had to be substantially increased due to recurrent flashbacks, nightmares, drenching night sweats, and worsening anxiety.  The severe PTSD symptoms persisted.  The Veteran described some recent incidents which represented the heightened severity of his condition, two of which involved exposure to loud noise with startle effect.  

From medical evidence it is shown, between years 2010 and 2015 the Veteran received continuing psychotherapy from the VAMC providers, while the majority of this was for marital counseling and partner relationship issues.  Intermittently, in April 2010 there was one documented episode of threat of violence, which fortunately was never followed up on.  It was documented in January 2011 that the Veteran was reporting some increase in anxiety and irritability, which he correlated with the stress of his master's level program.  

By a December 2014 VAMC record from a psychologist entitled "administrative note": 

Therapist met with Veteran briefly... The Veteran reported that he is experiencing significant distress.  His relationship with his wife continues to deteriorate, was recently told that something previously thought benign may be cancerous.  Further, the Veteran continues to experience ongoing intrusive thoughts/images about his experiences in Vietnam.  The Veteran's wife is no longer staying in the apartment, has moved back with daughter-in-law.  Further, the Veteran is stressed about recent communications with VBA regarding request to increase service connection.  Therapist validated the Veteran's stress and offered whatever assistance she could provide.  Supported the Veteran's decision to get a copy of his medical record for the claims process.  Noted that the Veteran's medical record documents that the Veteran has been received treatment for PTSD for over a decade but nevertheless continues to suffer from significant symptoms.  Therapist supported the Veteran's decision to discuss claims process with Vet Center representative who may be able to provide insight into the other types of documents VBA needs.  The Veteran has an appointment with this therapist... but will contact her if needed beforehand.  Will discuss possible continuation of CPT and review other treatment alternatives for PTSD.  

More recently there was partial improvement of symptoms.  At a psychiatric consult in May 2016, the Veteran reported compliance with, and no side effects or complications from psychotropic medications.  He revealed no significant clinical changes since last visit.  He felt that his symptoms fluctuated between stable to presenting with lapses of mild depressive dysphoria and mild to moderate increased anxiety.  He revealed no other new concerns and stated no suicidal ideation, no homicidal ideation.  The Veteran otherwise had some sleep problems, motivation problems, denied guilt and worthlessness, had good energy, no concentration complaints, had stable weight and appetite, had no psychomotor retardation or agitation.  Speech showed normal rate/volume; mood was depressed and minimally anxious; affect was mood congruent, attention, concentration, memory, and thought processes were normal.  There were no auditory or visual hallucinations and no delusional thoughts, judgment was good, insight was good, the Veteran was well-oriented.  A prior treatment report of January 2016 had also indicated, relevant to social interaction, things continued to be going fairly well in the Veteran's marriage since he had moved back in with his wife.  The Veteran's main concern was now symptoms related to his service-connected condition.  

C. Merits of the Claim

Having reviewed the foregoing, including the extensive VA medical record, the Board will resolve reasonable doubt in the Veteran's favor, and award the higher initial rating of 50 percent.  In the Board's view, this is the required reasoned determination based upon the fact that the Veteran in all reasonable likelihood had mood disturbances and intermittently reported panic attacks associated with his service-connected PTSD.  Arguably, there was notable impairment also in the employment arena where it was indicated he had diminution in ability to perform some occupational tasks due to issues with concentration amongst other work related capacities.  The Veteran often avoided situations that reminded him of events from service, and had other characteristic symptoms of PTSD that he described as including hypervigilance, hyperstartle response.  As more than one examiner characterized it his symptoms were at the level of moderate and were more than passing or intermittent.  Whereas there is some history of marital counseling, very well a separate and distinguishable problem, the Veteran's history of PTSD symptoms were arguably contributors.  The increased rating to 50 percent is therefore warranted, from effective date of service connection, June 23, 2004.  

The Board does not find that the next higher rating of 70 percent is warranted.  The Veteran's symptoms are not of such frequency, severity, or duration to result in occupational and social impairment with deficiencies in most areas.  There was no suicidal or homicidal ideation.  The Veteran self-reported manic episodes, but nothing impulsive.  Speech and thought processes were within normal limits.  Capacity was retained for meaningful relationships.  Certainly there was some difficulty adapting to stressful circumstances, but for the most part, when he needed to remain gainfully employed the Veteran did.  Nor is there other general finding or specific example showing 70 percent, assigned for deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  Barring that there has never been competent medical opinion as to whether the Veteran's service-connected psychiatric disability and partner relational problems are distinguishable, the symptoms of the latter never approached the 70 percent level.  Recently, moreover, the Veteran's condition seemed well-adjusted compared to before.

The claim is granted to the extent indicated.  See 38 C.F.R. § 4.3.


ORDER

The claim for 50 percent initial rating for PTSD (exclusive of total temporary rating periods) is granted, subject to the applicable law on VA compensation.  


REMAND

Given that the Veteran has additional service-connected disabilities besides PTSD, a medical opinion is necessary that determines the Veteran's employability in light of these conditions, including hearing loss, and residuals of a myocardial infarction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA general medical examination.  The claims folder must be made available for the examiner to review.  Based on a review of the claims file, the examiner must provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.  

2. Thereafter, readjudicate the claim for TDIU in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


